Order denying plaintiff’s motion to vacate a verdict and all previous proceedings in the action, on the ground that the plaintiff was an infant at the time of the commencement of the action and that no guardian ad litem, was ever appointed, affirmed, with ten dollars costs and disbursements. The fact that the infant attained his majority prior to the trial cured the alleged irregularity. ( Kapulsky v. Steiner, 250 App. Div. 782; Henderson v. Henderson, 247 N. Y. 428; Arnold v. Sandford, 14 Johns. 417; 2 Carmody’s New York Practice, p. 1350.) Hagarty, Carswell, Johnston, Adel and Close, JJ., concur.